        Case 1:19-mj-06087-MPK Document 140 Filed 03/22/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

______________________________
                              )
UNITED STATES OF AMERICA )
                              )
v.                            )                      No. 19-mj-06087-MPK
                              )
TOBY MACFARLANE               )
______________________________)

         MOTION TO CONTINUE INITIAL APPEARANCE TO APRIL 3, 2019

       Now comes the Defendant Toby MacFarlane, by and through undersigned counsel, and

hereby respectfully moves this Honorable Court for an Order continuing his Initial Appearance

(presently scheduled for March 29, 2019 at 2:00 p.m.) to April 3, 2019.

        WHEREFORE, the defendant respectfully requests the instant request be granted.



                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)
       The Government has informed the defense that it takes no position on this request.



                                                     Respectfully Submitted,

                                                     /s/ Maksim Nemtsev
                                                     Maksim Nemtsev, Esq.
                                                     Mass. Bar No. 690826
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     menemtsev@gmail.com


Dated: March 22, 2019
        Case 1:19-mj-06087-MPK Document 140 Filed 03/22/19 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I, Maksim Nemtsev, hereby certify that on this date, March 22, 2019, a copy of the
foregoing documents has been served via Electronic Court Filing system on all registered
participants.

                                                    /s/ Maksim Nemtsev
                                                    Maksim Nemtsev, Esq.
